NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

               United States Court of Appeals
                               For the Seventh Circuit 
                               Chicago, Illinois 60604 
                                            
                                Argued April 13, 2017 
                                Decided July 12, 2017   
                                            
                                        Before 
 
                         RICHARD A. POSNER, Circuit Judge
                          
                         DANIEL A. MANION, Circuit Judge 
                          
                         MICHAEL S. KANNE, Circuit Judge 
 
 
No. 16‐4173 
 
ADRIAN PINTEA, et al.,                        Appeal from the United States District 
      Plaintiffs‐Appellants,                  Court for the Northern District of 
                                              Illinois, Eastern Division. 
      v.                                       
                                              No. 1:16‐cv‐05990 
MATTHEW ERIC GURVEY, et al.,                   
      Defendants‐Appellees.                   Thomas M. Durkin, 
                                              Judge. 
 
                                      O R D E R 
       

       Adrian and Marinela Pintea are first‐generation immigrants of Romanian origin 
who owned their primary residence in Chicago and a smaller rental property nearby.   
At some point they defaulted on their mortgage and both properties fell into 
foreclosure. As is the case for many immigrants, the Pinteas sought legal help in the 
community and were quickly directed to Joseph Varan, a Romanian‐speaking realtor.   
After explaining their situation, Varan directed the two to defendant Matthew Gurvey, 
an attorney. According to the complaint, Gurvey recommended an arrangement 
No. 16‐4173                                                                       Page 2 
 
whereby the Pinteas would transfer title to the mortgaged property in order to stay 
foreclosure proceedings, and they would pay Gurvey a monthly fee. 

        The parties agree that the Pinteas transferred the properties to Gurvey, that they 
paid a few months’ fees, and that they then became dissatisfied and demanded that 
Gurvey terminate the arrangement. While unclear in the record, at oral argument 
plaintiffs’ counsel made clear that the rental property was returned to the Pinteas, and 
that they reside there now. Plaintiffs’ counsel was unclear, but by implication conceded 
at oral argument that the primary residence was also returned to the Pinteas, but was 
eventually lost at foreclosure.     

       Plaintiffs filed this lawsuit in district court on June 8, 2016, and were (contrary to 
representations at oral argument) granted leave to amend their complaint, which was 
filed on September 28, 2016. The amended complaint alleged state law attorney 
malpractice and breach of contract, as well as two federal causes of action: violation of 
the Fair Housing Act under 42 U.S.C. §§ 3601, 3604, and 3605, and violations of the 
“Civil Rights Act of 866” [sic], 42 U.S.C. §§ 1981 and 1982. In essence, the plaintiffs 
alleged that Varan and Gurvey sought to defraud them because they were Romanian, 
and Romanians are allegedly easy marks. The case was dismissed under Fed. R. Civ. P. 
12(b)(6) on November 22, 2016. As noted by the district judge: “[A]ll Plaintiffs’ 
allegations show [are possible Illinois state law claims…] not a federal discrimination 
case under either the Fair Housing Act or §§ 1981 or 1982.” Pintea v. Varan, No. 16‐cv‐
05990, slip op. at 24 (N.D. Ill. Nov. 22, 2016). Because we agree with the district court’s 
reasoning, we AFFIRM the dismissal of the plaintiffs’ federal law claims with prejudice 
and the state law claims without prejudice.   

       In its opinion, the district court found numerous independent bases for 
dismissing the suit against both the realtor, Varan, and the lawyer, Gurvey. We need 
only choose one, and it is fatal to all of the federal discrimination claims. As properly 
noted by the district court, we “need not accept a conclusory allegation of motive or 
intent at face value in this case because other more specific facts alleged in the 
complaint show that Plaintiffs’ claim is really that their victimization was not because of 
an animus against their country of origin but instead because of Defendants’ belief that 
their country of origin made them susceptible to being victimized … There is simply no 
plausible reason to believe that, assuming Defendants are guilty of the scheme to 
defraud alleged, they would forgo victimizing non‐Romanians who were similarly 
susceptible to their fraudulent scheme. An ‘equal opportunity’ victimizer, whatever else 
he may be charged with, is not subject to liability for discrimination.”, slip op. at 22–23.     
No. 16‐4173                                                                         Page 3 
 
         

       Reviewing the plaintiffs’ factual allegations and all reasonable inferences in the 
light most favorable to the Pinteas, we find that dismissal of their federal law claims 
was proper. Even at oral argument, plaintiffs’ counsel was left with the bare allegation 
of “animus” towards Eastern Europeans (a broader class than was argued below) with 
no factual support. We can point to no fact in the record which suggests anything 
approaching actionable discrimination. Plaintiffs, having four bites at the apple (a 
complaint, an amended complaint, a reply to a motion to dismiss, and an appeal), 
continue to try to convert a state law fraud claim into a federal discrimination case 
based purely upon say‐so. 

        Finally, while defense counsel has requested sanctions under Rule 38 or 28 U.S.C. 
§ 1927, we decline to issue them. The defendants are understandably upset at the 
alleged misrepresentations included in the complaint, but the appropriate court for 
sifting through that inquiry is the district court. Indeed, in the judgment below, the 
district court explicitly noted, for example, that plaintiffs’ counsel alleged both that 
Varan failed to return the Pinteas’ property and that he did, in fact, return it: such a 
material falsehood could give rise to sanctions, but if the district judge declined to 
impose them, we will also decline. 

       Defense counsel alleges that plaintiffs’ counsel has numerous filings making 
similar allegations against other defendants, and plaintiffs’ counsel does have an online 
presence which suggests as much. However, this is the first of her cases before this 
court. The appeal of the dismissal is frivolous and potentially sanctionable, and a 
finding of subjective bad faith is not necessary to ordering sanctions under either Rule 
38 or § 1927. At this point we are not inclined to award sanctions, but we simply take 
this opportunity to put counsel for the Pinteas, Kelli Dudley, on notice. Quite apart 
from the legal consequences, allegations of racial discrimination today carry with them 
a host of social disabilities imposed on the accused. These allegations should not be 
made lightly—especially with no factual basis.   

                                                                              AFFIRMED.